                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Nitride Semiconductors Co., Ltd.,                         Case No. 17-cv-4359 (JRT/LIB)

                      Plaintiff,

       v.                                                           ORDER

Digi-Key Corporation,

                      Defendant.


       This matter comes before the undersigned United States Magistrate Judge upon the routine

supervision of the cases that pend before this Court and in accordance with 28 U.S.C. § 636.

       Plaintiff Nitride Semiconductors Co., Ltd. initiated the present patent infringement action

on September 22, 2017, by filing its Complaint. [Docket No. 1]. In its Complaint, Plaintiff asserts

that non-party RayVio Corporation manufactured ultraviolet (hereinafter “UV”) light-emitting

diode (hereinafter “LED”) products which infringe upon Plaintiff’s United States Patent No.

6,861,270 (hereinafter “270 Patent”). Plaintiff initiated a separate patent infringement action

against RayVio in the Northern District of California. Plaintiff brought the present action against

Defendant Digi-Key Corporation alleging that Defendant is likewise infringing on Plaintiff’s 270

Patent based on Defendant’s “partnering with RayVio to offer RayVio’s portfolio of infringing

UV LEDs for sale.” (Compl., [Docket No. 1], at 2).

       Defendant filed its Answer to Plaintiff’s Complaint on October 24, 2017. [Docket No. 22].

However, also on October 24, 2017, Defendant filed its unopposed motion to stay the present

proceedings pending resolution of Plaintiff’s separate Northern District of California patent

infringement actions against the manufacturer of the accused products, RayVio Corporation. (Mot.

to Stay [Docket No. 23]).
        On December 15, 2017, the Honorable Donovan W. Frank, 1 United States District Court

Judge for the District of Minnesota, issued an Order staying the present case. (Order [Docket No.

34]). Specifically, Judge Frank stayed the present action pending the resolution of Nitride

Semiconductors Co., Ltd. v. RayVio Corporation, No. 5:17-cv-2952 (N.D. Cal.), Plaintiff’s

separate patent infringement action against the manufacturer of the accused products in the present

case.

        Plaintiff’s separate patent infringement action against RayVio is now resolved. Nitride

Semiconductors Co., Ltd. v. RayVio Corporation, No. 5:17-cv-2952 (N.D. Cal.). Although

RayVio initially defended that action in the Northern District of California, RayVio eventually

ceased defending that action, and ultimately, the District Court for the Northern District of

California entered default judgment against RayVio in Plaintiff’s favor.

        Because the condition underlying the stay of proceedings in the present case has now been

resolved and because the stay of the proceedings in the present case was specifically predicated on

the resolution of that condition, the stay in the present case will be lifted.

        The Court finds that one additional issue warrants discussion. As observed above,

Defendant has already filed its Answer in response to Plaintiff’s Complaint. (See, Answer [Docket

No. 22]). Therefore, the present action is ready for a Rule 16 scheduling conference pursuant to

Rule 16 of the Federal Rules of Civil Procedure. Accordingly, the Court will schedule a Rule 16

conference in the present case by separate Order.




1
  The present action was initially assigned to Judge Frank; however, on February 28, 2020, Judge Frank recused
himself from the present action, and this case was reassigned to the Honorable Susan Richard Nelson, United States
District Court Judge for the District of Minnesota. (Order [Docket No. 40]). Subsequently, on March 2, 2020, Judge
Nelson recused herself from the present case, and this action was reassigned to the Honorable John R. Tunheim, Chief
District Court Judge for the United States District Court, District of Minnesota. (Order [Docket No. 41]).

                                                         2
      Therefore, for the foregoing reasons, and based on all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED THAT the stay entered in the present case pursuant to the

Court’s December 15, 2017, Order, [Docket No. 34], is LIFTED.




Dated: March 6, 2020                                s/Leo I. Brisbois
                                                    Hon. Leo I. Brisbois
                                                    U.S. MAGISTRATE JUDGE




                                               3
